Case: 13-41011       Document: 00512813176            Page: 1     Date Filed: 10/23/2014




            IN THE UNITED STATES COURT OF APPEALS

                             FOR THE FIFTH CIRCUIT

                                     ___________________                    United States Court of Appeals
                                                                                     Fifth Circuit

                                        No. 13-41011                               FILED
                                     ___________________                    October 23, 2014
                                                                              Lyle W. Cayce
UNITED STATES OF AMERICA,                                                          Clerk

               Plaintiff - Appellee

v.

EDWIN ZACARIAS-LOPEZ,

               Defendant - Appellant

                                  _______________________

                Appeal from the United States District Court for the
                            Southern District of Texas
                             USDC No. 1:13-CR-188-1
                             _______________________

    Before KING, DENNIS and CLEMENT, Circuit Judges.
PER CURIAM: *
        IT IS ORDERED that appellee’s unopposed motion to vacate the
appellant’s sentence, to summarily remand the case to the United States
District Court for the Southern District of Texas, Brownsville for resentencing,
and to cancel the pending oral argument is GRANTED.                                    SENTENCE
VACATED; CASE REMANDED.



*Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published
and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.